Citation Nr: 0326943	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for sickle cell 
anemia. 
 
2.  Entitlement to service connection for glaucoma, to 
include as secondary to sickle cell anemia. 
 
3.  Entitlement to service connection for renal failure, to 
include as secondary to sickle cell anemia. 
 
4.  Entitlement to service connection for avascular necrosis, 
to include as secondary to sickle cell anemia. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The appellant served on active duty from July 28, 1975 until 
September 4, 1975.

The record reflects that service connection for sickle cell 
anemia was denied by an April 1986 decision of the Department 
of Veterans Affairs (VA) Board of Veterans' Affairs (Board).  
That determination is final.  See 38 C.F.R. § 20.1100 (2003).  
The RO subsequently declined to reopen the claim by letters 
dated in November 1988 and October 1994.  The appellant most 
recently attempted to reopen the claim for service connection 
for sickle cell anemia in an application received in July 
1998.  

The current appeal comes before the Board from a September 
1998 rating decision of the Regional Office (RO) in Little 
Rock, Arkansas that declined to reopen the claim for service 
connection for sickle cell anemia, and a rating action dated 
in June 2000 denying service connection for glaucoma, renal 
failure, and avascular necrosis, all to include as secondary 
to sickle cell anemia.  That rating decision also denied a 
total rating based on unemployability due to service-
connected disability.  A timely appeal has been perfected as 
to all of the issues under consideration.  

The veteran was afforded a personal hearing at the RO in 
December 1999; the transcript of which is of record.  

The Board finds in this instance, however, that because 
resolution of the claim of whether new and material evidence 
has been received to reopen the claim for service connection 
for sickle cell anemia may well impact the other claims on 
appeal, these matters are considered inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Under the circumstances, 
adjudication of the claims of service connection for 
glaucoma, renal failure, and avascular necrosis, to include 
as secondary to sickle cell anemia, as well as entitlement to 
a total rating based on unemployability due to service-
connected disability a nervous disorder would be premature.  
These claims will therefore be deferred pending a 
determination on the claim of service connection for sickle 
cell anemia.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of whether new and material evidence has 
been received to reopen the claim of service connection for 
sickle cell anemia has been accomplished.

2.  By a decision entered in April 1986, the Board denied the 
claim of service connection for sickle cell anemia; the RO 
declined to reopen the claim for such in November 1988 and 
October 1994.  

3.  Evidence received since the October 1994 denial of the 
claim of service connection for sickle cell anemia bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The October 1994 decision that declined to reopen the 
claim of service connection for sickle cell anemia is final.  
38 U.S.C.A. §§ 5103A, 5107, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1100, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for sickle cell anemia has been submitted.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this issue, as all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  In addition, although the regulation 
under which the Board undertook further development of the 
evidence has been invalidated, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 
2003), it is pointed out that this decision is a complete 
grant of the threshold issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for sickle cell anemia, and therefore cannot be 
deemed to violate the appellant's right to due process of 
law.


Pertinent Law and Regulations

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's October 
1994 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156 
(2003).  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in July 1998, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  It is the version more 
favorable to the veteran because it does not require that new 
and material evidence raise a "reasonable possibility of 
substantiating the claim."


Factual Background and Legal Analysis

Under the test established by the Court in Elkins v. West, 12 
Vet. App. 209 (1999), it must first be determined whether the 
claimant has presented new and material evidence to reopen 
his claim.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The record reflects that information available to the 
RO when service connection for sickle cell anemia was 
initially considered in June 1976 showed that the veteran was 
seen in sickbay within two weeks of entry on active duty with 
complaints of joint pain.  He provided a history of knowledge 
of sickle cell disease since age 12, and an active process 
with a recent increase in pain in his extremities.  A 
provisional diagnosis of sickle cell crisis was recorded.  A 
Medical Board was dictated in which it was reported that the 
appellant had had recurrent problems with fatigue and joint 
discomfort since his initial diagnosis.  It was noted that he 
was in his second week of basic training and had been unable 
to perform his activities due to chronic fatigue and joint 
discomfort.  Physical examination on that occasion was 
reported to be unremarkable except for pallor of the mucus 
membranes and conjunctival area.  A diagnosis of sickle cell 
disease was rendered which was determined to have existed 
prior to service and was not aggravated therein.  It was 
found that because the veteran was unable to perform his 
duties due to chronic anemia, he did not meet induction 
standards, and that separation from service was indicated.  

The RO denied service connection for sickle cell anemia by 
rating action dated in June 1976 on the basis that the 
condition was not incurred in or aggravated by service.  The 
appellant attempted to reopen his claim in August 1983, and 
private and VA medical evidence was submitted in support of 
the claim.  In a decision dated in April 1986, the Board 
declined to reopen the claim of service connection for sickle 
cell disease on the basis that no new and material evidence 
had been submitted to establish a new factual basis to reopen 
the claim.  It was further found that sickle cell disease 
clearly and unmistakably pre-existed service, and underwent 
no increase in severity as the result of active duty.  

The evidence added to the record after the Board's April 1986 
denial of the claim includes extensive VA outpatient and 
inpatient records, as well as some private clinical data, 
showing ongoing treatment for sickle cell disease and related 
symptomatology.  In September 1999, a VA physician wrote that 
it was "my medical opinion that [the veteran's] sickle cell 
disease was aggravated by his time in the service.  The 
rigorous training he went through in the service caused 
complications in his disease."  The Board finds that this 
evidence is new, is not cumulative of prior information of 
record, is so significant that it must be considered to 
fairly decide the underlying claim, and reflects a basis for 
an outcome which differs from the prior determination in this 
regard.  Therefore, new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for sickle cell disease is reopened.  See 38 C.F.R. 
§ 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For the reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for sickle cell 
disease will be remanded to the RO for development and 
adjudication in accordance with the Veteran's Claims 
Assistance Act of 2000.  


ORDER

New and material evidence has been received to reopen the 
previously denied claim of service connection for sickle cell 
disease; the appeal is granted to this extent.  


REMAND

The veteran essentially contends that his sickle cell disease 
was aggravated by service.  As noted previously a VA 
physician wrote in September1999 that sickle cell disease was 
aggravated by and complicated by the rigorous training he 
underwent during basic training.  However, this statement is 
cursory, and it is not clear whether or not the opinion was 
based on review of the service medical or other pertinent 
clinical records.  Consequently, while there is a medical 
opinion of record which appears to be somewhat dispositive of 
the question at issue, additional clinical support is needed.  
The VCAA specifically provides that the VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.  Therefore, a current VA examination and 
medical opinion are warranted.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional examination by a specialist, when indicated, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the veteran 
should be scheduled for an examination 
by an appropriate specialist in blood 
diseases.  The claims folder and a copy 
of this REMAND must be made available to 
the physician.  The examiner should 
review the record and provide an opinion 
as to whether or not the veteran's 
sickle cell disease was permanently 
increased in severity during the period 
from July 28 to September 4, 1975, based 
on a review of all pertinent medical 
documentation and history on file.  The 
examiner should address any conflicting 
medical assessment of record, to include 
the service department medical board 
determination and the VA physician's 
September 1999 opinion.  All clinical 
findings should be reported in detail, 
and a complete rationale must be 
provided for the opinion expressed. 

3.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for sickle cell 
disease on the basis of aggravation, as 
well as the other issues currently on 
appeal, to determine whether or not they 
may be granted.  If action remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



